
	
		I
		112th CONGRESS
		1st Session
		H. R. 2585
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2011
			Mr. Olson introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To require that fees for services provided by the
		  Internal Revenue Service be deposited in the Treasury as general
		  receipts.
	
	
		1.Short titleThis Act may be cited as the
			 Instituting Responsible Spending
			 Act or as the IRS Act.
		2.Deposit of IRS
			 user fees as general receiptsNotwithstanding any other provision of law
			 (including section 3 under the heading Administrative
			 Provisions—Internal Revenue Service of title I of Public Law 103–329),
			 any fees for services provided by the Internal Revenue Service shall be
			 deposited in the Treasury as general receipts.
		
